                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                      :
JOSEPH H. KAYATI, Jr.,                :
                                      :               No. 18-cv-2223-RBK
                 Plaintiff/Appellant, :
                                      :
      v.                              :               OPINION
                                      :
MICHHAEL DiMEO, Sr. and               :
MICHAEL DiMEO, Jr.,                   :
                                      :
                 Defendants/Appellees :


KUGLER, United States District Judge:

        THIS MATTER comes before the Court on behalf of Joseph H. Kayati, Jr.’s appeal of

an Order denying a Motion to Recuse (Doc. No. 1) from the United States Bankruptcy Court in

the District of New Jersey, and for the reasons articulated in this Opinion, Appellant’s Motion is

DENIED.



   I.      BACKGROUND

        On July 30, 2015, Joseph H. Kayati, Jr. (“Debtor”) filed a petition for relief under

Chapter 13 of Title 11 of the United States Code. The case was dismissed on July 11, 2016 but

was reinstated and converted to Chapter 11 on November 29, 2016. The case was then re-

converted to Chapter 13 on January 24, 2017. In re Joseph Kayati, Jr., No. 15-24280. The

bankruptcy proceeding corresponded with a state court proceeding.

        Debtor sued creditors Michael DiMeo, Jr. and Michael DiMeo, Sr. (collectively, the

“DiMeos”) in the Superior Court of New Jersey, Atlantic County (“State Court Action”). The

precise details of the underlying state action are not pertinent to this Court’s proceedings, but
some facts are worth noting. For example, in the State Court Action, the DiMeos filed at least

one counterclaim against the Debtor, claiming that the lawsuit is frivolous and demanding

attorney fees. On this basis, the DiMeos filed a priority proof of claim (“Claim No. 1”) in

Bankruptcy Court in the amount of $148,872.58 for fees stemming from the State Court Action.

Debtor objected.

       On October 8, 2015, Judge Jerrold N. Poslusny, Jr. of the United States Bankruptcy Court

entered an order reclassifying Claim No. 1 as an unsecured contingent claim. Judge Poslusny

found that the state court should determine whether the DiMeos have a valid claim for attorney

fees under state law. After such determination, Judge Poslusny explained that Debtor could

return to the Bankruptcy Court and make arguments as to why Claim No. 1 should be disallowed

in the bankruptcy proceeding. Debtor then filed a motion for reconsideration and a motion for an

evidentiary hearing, and Judge Poslusny denied both motions. Again, the Court repeated that

after the state court determined the DiMeos’ claim for attorney’s fees, Debtor could return to

Bankruptcy Court and renew his objections to Claim No. 1. The Debtor appealed this Order, but

subsequently withdrew any objection by letter.

       On October 27, 2017, Debtor filed a Recusal Motion against Judge Polusny. The Motion

made several allegations and expressed displeasure with the Judge’s decision to allow and

reclassify Claim No. 1. Debtor alleged that Judge Poslusny showed favoritism to the DiMeos by

continuing the confirmation hearing. For example, in one instance, the DiMeos’ attorney was

not present, but Judge Poslusny permitted the hearing to continue. Debtor also claimed that

Magistrate Judge Ann Marie Donio, a federal judge not involved in the bankruptcy proceeding,

pressured Judge Poslusny to support the DiMeos. Debtor stated that Judge Donio had a family
relationship with one of the DiMeos’ suppliers. She therefore walked across the hall and

pressured Poslusny to support the creditor’s position.



   II.       STANDARD OF REVIEW

          This Court has jurisdiction over final judgments and orders of the Bankruptcy Court

pursuant to 28 U.S.C. § 158. A district court applies a clearly erroneous standard to the

bankruptcy judge's findings of fact and reviews the bankruptcy judge's legal conclusions de

novo. See Fed. R. Bankr. P. 8013; In re Sharon Steel Corp., 871 F.2d 1217, 1222 (3d. Cir.1989).

A factual finding is clearly erroneous if, in reviewing all the evidence, the reviewing court is left

with the “definite and firm conviction that a mistake has been committed”, even if there is

evidence to support the finding. In re Allegheny Int'l, Inc., 954 F.2d 167, 173 (3d. Cir.1992)

(quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)). A district court

reviews the bankruptcy court's “exercise of discretion for abuse thereof.” Manus Corp. v. NRG

Energy, Inc., (In re O'Brien Envtl. Energy, Inc.), 188 F.3d 116, 122 (3d. Cir.1999). “A

bankruptcy court abuses its discretion when its ruling is founded on an error of law or a

misapplication of law to the facts.” Id.



   III.      Motion to Disqualify the Bankruptcy Judge

          Appellant filed a Motion for Disqualification of the presiding judge in his bankruptcy

case, Judge Jerrold N. Poslusny, Jr. The Court will consider this Motion because the question of

disqualification is not the actual basis for appeal or reason to overturn or vacate “a judgment,

order, or decree of a bankruptcy court.” Fed. R. Bankr. P. 8003(a)(1). This is a collateral matter

raised by Appellant seeking relief distinct from Judge Poslusny’s orders. Cf. Raza v. Biase, 2008
WL 682236, at *2 (D.N.J. Mar. 7, 2008) (appeal from an order denying motion to disqualify the

bankruptcy judge).

       The disqualification of bankruptcy judges is governed by 28 U.S.C. § 455. Fed. R. Bankr.

P. 5004(a). A judge should recuse himself if he has any impartiality, bias, or prejudice related to

a party. See 28 U.S.C. § 455(a), (b)(1). The standard or test for disqualification is whether a

reasonable person with knowledge of the circumstances would reasonably doubt the judge’s

impartiality. See In re Walters, 649 F. App’x. 273, 275 (3d Cir. 2016); Tare v. Bank of Am.,

2008 WL 4372785, at *3 (D.N.J. Sept. 19, 2008) (quoting In re Kensington Int’l Ltd., 368 F.3d

289, 296 (3d Cir. 2004)).

       Here, Appellant presents conclusory allegations, not “facts that are sufficiently definite

and particular to convince a reasonable person that bias exists.” Tare, 2008 WL 7342785, at *3;

see also id. at *5. Far from any coherent factual allegations, Appellant presents a tenuous and

unsupported theory of intra-courthouse collusion and distant family dealings. Specifically,

Appellant’s theory of bias hinges on the proximity of Judge Poslusny’s chambers and those of

Magistrate Judge Ann Marie Donio. The logic, to the best the Court can tell, goes as follows:

David Arena, a non-party to the bankruptcy action, contracted with the creditors in the

bankruptcy action for several years; David Arena engaged in those contracts while serving as

President of Frank Donio, Inc.; and Magistrate Donio is Frank Donio’s daughter. Because Judge

Donio works in the same courthouse as Judge Poslusny, and because her family’s business

previously engaged the defendant creditor, Appellant insists that bias tainted the proceedings,

and Judge Poslusny had to recuse himself from the bankruptcy matter.

       This theory of bias in unpersuasive for various reasons. First, the motion at issue

attempted to disqualify Judge Poslusny, not Judge Donio. Judge Donio did not preside over any
of the matters at issue, nor is she a party. Second, Appellant has not provided facts to support

any connection between Judge Poslusny and Frank Donio, Inc. Appellant instead argues that

Judge Donio’s familial connection, twinned with her office’s location, is enough to impute bias

on Judge Poslusny. This Court simply cannot accept such a novel theory of judicial bias.

         Appellant also improperly relies on the legal substance of Judge Poslusny’s order to

substantiate bias. See Raza, 2008 WL 682236, at *3 (“[T]he party claiming bias or prejudice

must show some extrajudicial source for the bias or prejudice. . . . [t]he claimant cannot use

judicial actions, such as orders issued against the claimant, as the basis for a bias claim because

those actions can be corrected on appeal.”). For example, Appellant’s brief discusses the Judge’s

prior conversion of Appellant’s Chapter 11 proceeding to a Chapter 13 proceeding. The brief

also describes how Judge Poslusny incorrectly applied certain bankruptcy laws. These instances

are judicial actions, generally consistent with the role of a bankruptcy judge, and therefore

insufficient to support a claim of judicial bias. If the Appellant wished this Court, as a reviewing

Court, to consider such legal decisions, the Appellant should have focused the Court’s review on

specific orders beyond the denial of the recusal motion at issue. Said another way, this Court

will not review Plaintiff’s compilation of allegedly infirmed legal decisions through the instant

motion for recusal.


   IV.      CONCLUSION


         For the reasons discussed above, Appellant’s Motion to Disqualify is DENIED. An

accompanying Order will follow.



Dated: __3/13/2019____                                                       s/ Robert B. Kugler
                                                                      ROBERT B. KUGLER
                                                                      United States District Judge
